           Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA


                                                  )
    DOE, INC.,                                    )
                                                  )    Case No. __________________
         Plaintiff,                               )
                                                  )    COMPLAINT FOR VIOLATION OF
    v.                                            )    THE COMPUTER FRAUD AND
                                                  )    ABUSE ACT, 18 U.S.C. § 1030
    JOHN DOE and JANE DOE,
                                                  )
                                                  )    (Expedited Relief)
         Defendants.
                                                  )
                                                       (Request for Injunctive Relief)
                                                  )
                                                  )
                                                  )

           Plaintiff Doe, Inc.1 is the victim of serious computer crimes perpetrated in this judicial

district by two foreign nationals, John Doe and Jane Doe (“Defendants”). Although Plaintiff has

already identified Defendants and the infrastructure used to carry out the crimes discussed below,

Plaintiff uses pseudonyms in this public filing in order to prevent Defendants (or any other third

party) from gaining foreknowledge of this action that would permit them to move or destroy the

evidence and fruits of Defendants’ crimes.

           For reasons explained in Plaintiff’s emergency motions, publicly identifying the parties

before the Court rules on Plaintiff’s motions creates a high probability that Defendants will move

or destroy the confidential data at issue in this case. The Federal Bureau of Investigation (“FBI”)

and other relevant law enforcement agencies have already been notified by Plaintiff about

Defendants’ actions. Plaintiff is filing concurrently with this complaint a motion to file under seal


1
 Plaintiff is seeking to temporarily proceed as Doe, Inc. and is filing appropriate motions with the
Court explaining why. See Doe v. Univ. of St. Thomas, 2016 WL 9307609, at *1 (D. Minn. 2016)
(discussing factors relevant to permitting doe plaintiff)(quoting Sealed Plaintiff v. Sealed
Defendant, 537 F.3d 185, 189–90 (2d Cir. 2008)). Plaintiff will file an amended complaint
identifying the parties in accordance with the Court’s rulings on Plaintiff’s motions.
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 2 of 9




additional materials that will identify the parties and assist the Court in adjudicating Plaintiff’s

exigent claims for relief.

                                             PARTIES

        1.      Plaintiff is a corporation that rents computer storage and processing infrastructure

within this jurisdiction.

        2.      Defendants John Doe and Jane Doe are foreign nationals who reside outside this

judicial district but have been trespassing in and misusing computer systems within this judicial

district for months.

                                 JURISDICTION AND VENUE
        3.      This action arises under the Computer Fraud and Abuse Act, 18 U.S.C. §1030.

The Court has federal-question subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        4.      The Court has personal jurisdiction over Defendants because they knowingly

trespassed in and stole data from computers within the state of Iowa on numerous occasions over

a course of months. On information and belief, Defendants also intentionally used computers

within the state of Iowa to transmit malicious computer code into computer systems and steal

data within the state of Iowa, knowing that injuries would be felt in Iowa. Pursuant to Iowa’s

longarm statute, Iowa Code § 617.3, by committing torts in whole or in part in Iowa against an

Iowa resident, Defendants are “deemed to be doing business in Iowa.”

        5.      Venue in this district is appropriate under 28 U.S.C. § 1391 because a substantial

part of the events giving rise to the dispute occurred within this district, and because as foreign

nationals, Defendants may be sued in any judicial district.




                                                  2
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 3 of 9




                                      FACTUAL ALLEGATIONS

       6.      Plaintiff is a global business with operations in the United States. Plaintiff

provides, among other things, technology and related services to customers throughout and

outside the United States.

       7.      Plaintiff rents from an Iowa resident computer infrastructure located within this

judicial district that is central to its business operations (“subject computers”). Plaintiff relies on

the subject computers in the ordinary course of its business to route communications and data

throughout Plaintiff’s IT network (as defined below), and to communicate with its customers and

other external networks via the internet. Certain of the subject computers are data storage

locations for Plaintiff’s business.

       8.      The subject computers are part of the IT infrastructure that supports Plaintiff’s

business (“Plaintiff’s IT network”) and are protected by security controls, including but not

limited to user authentication, password protection and other access controls. One layer of

password protection exists at the entryway to Plaintiff’s IT network: in order to gain access to the

private (non-public) portions of Plaintiff’s IT network, a user must have a valid user account and

password. These login credentials grant access to the first layer of Plaintiff’s IT network, within

which Plaintiff among other things, holds and processes confidential business data. There are

numerous additional layers and locations within Plaintiff’s IT network that are private and can

only be accessed by users with further permissions and/or access credentials.

       9.      Plaintiff recently discovered that Defendants, former third-party service providers

who once had limited access privileges within Plaintiff’s IT network, carried out numerous

computer crimes through and on the subject computers. Among other illegal conduct carried out

on the subject computers, Defendants:



                                                   3
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 4 of 9




       (a) fraudulently generated access credentials to Plaintiff’s IT network;

       (b) gained unauthorized access to systems and data within Plaintiff’s IT network; and

       (c) installed malicious software inside Plaintiff’s IT network designed to steal a

       specific category of confidential business data from protected storage locations in

       the subject computers.

       10.     Defendants’ conduct through and on the subject computers has caused substantial

harm and expense. Plaintiff has incurred more than $5,000 in “loss” for purposes of the

Computer Fraud and Abuse Act, including many person-hours devoted to analyzing numerous

digital artifacts and voluminous system logs, as well as cost incurred to attempt to scope and

remediate Defendants’ theft of confidential business data. Plaintiff’s remediation efforts are

ongoing.

       11.     At all times relevant, the Defendants acted pursuant to an agreement and in

concert with one another to achieve the common purposes of gaining unauthorized access to the

subject computers and stealing confidential business data. Each Defendant acted as the other’s

agent in taking one or more acts in furtherance of their agreed-to unlawful objectives.

                                 FIRST CLAIM FOR RELIEF
                        Violation of the Computer Fraud and Abuse Act
                                      18 U.S.C. § 1030(a)(4)

       12.     Plaintiff incorporates by reference the allegations set forth above.

       13.     The subject computers are computers used in and affecting interstate commerce

and communication. The subject computers are therefore “protected computers” under 18

U.S.C. § 1030(e)(2).

       14.     On, among other dates, September 13, 2020, John Doe used his login credentials

to gain access to the private portion of Plaintiff’s IT network with the intent to defraud Plaintiff.



                                                  4
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 5 of 9




Once inside the private portion of Plaintiff’s IT network, John Doe manipulated Plaintiff’s

security mechanisms in order to fraudulently and without authorization generate access

credentials for protected data storage locations in the subject computers. John Doe then used the

fraudulently generated access credentials to impersonate an authorized user and gain access to

protected data storage locations in the subject computers. John Doe also used the fraudulently

generated access credentials to exfiltrate and misappropriate confidential business data stored on

the subject computers.

       15.     On information and belief, John Doe purposefully and without authorization

 exfiltrated the aforementioned confidential business data from the subject computers and

 transmitted it to a third-party data repository located outside Plaintiff’s IT network.

       16.     John Doe carried out the foregoing acts with the intent to defraud Plaintiff and

abscond with confidential business data stored on the subject computers. By means of such

conduct, John Doe furthered the intended fraud and obtained a thing of value that, on

information and belief, John Doe hoped to sell to others.

       17.     On, among other dates, September 7, 2020, Jane Doe used her login credentials to

gain access to the private portion of Plaintiff’s IT network with the intent to defraud Plaintiff.

Once inside the private portion of Plaintiff’s IT network, Jane Doe manipulated Plaintiff’s

security mechanisms in order to fraudulently generate access credentials for protected data

storage locations in the subject computers. Jane Doe then used the fraudulently generated access

credentials to impersonate an authorized user and gain access to protected data storage locations

in the subject computers. Jane Doe also used the fraudulently generated access credentials to

exfiltrate and misappropriate confidential business data from the subject computers.




                                                  5
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 6 of 9




       18.     On information and belief, Jane Doe purposefully and without authorization

 exfiltrated the aforementioned confidential business data from the subject computers and

 transmitted it to a third-party data repository located outside Plaintiff’s IT network.

       19.     Jane Doe carried out the foregoing acts with the intent to defraud Plaintiff and

abscond with valuable confidential business data from the subject computers. By means of such

conduct, Jane Doe furthered the intended fraud and obtained a thing of value, namely, valuable

confidential business data that, on information and belief, Jane Doe hoped to sell to others.

       20.     Defendants knowingly and with intent to defraud, accessed protected computers

within this judicial district without authorization, and/or exceeded authorized access, and by

means of such conduct furthered the intended fraud and obtained a thing of value.

       21.     Defendants’ conduct caused Plaintiff loss and damage to its computer systems

within the meaning of 18 U.S.C. § 1030(e)(8) & (11). Defendants’ conduct also caused and is

continuing to cause Plaintiff irreparable harm that is not compensable by monetary damages but

rather can only be redressed through injunctive relief.

                               SECOND CLAIM FOR RELIEF
                       Violation of the Computer Fraud and Abuse Act
                                   18 U.S.C. § 1030(a)(2)(C)

       22.     Plaintiff incorporates by reference the allegations set forth above.

       23.     Defendants intentionally accessed the subject computers without authorization

and/or exceeded authorized access, and thereby obtained information, including confidential

business data, from protected computers, including the subject computers.

       24.     On information and belief, Defendants purposefully and without authorization

 exfiltrated the aforementioned confidential business data from the subject computers and

 transmitted it to a third-party data repository located outside Plaintiff’s IT network.

                                                 6
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 7 of 9




       25.     Defendants’ conduct caused Plaintiff loss and damage to the subject computers,

which are computer systems within the meaning of 18 U.S.C. § 1030(e)(8) & (11). Defendants’

conduct also caused and is continuing to cause Plaintiff irreparable harm that is not compensable

by monetary damages but rather can only be redressed through injunctive relief.

                                THIRD CLAIM FOR RELIEF
                       Violation of the Computer Fraud and Abuse Act
                                     18 U.S.C. § 1030(a)(5)

       26.     Plaintiff incorporates by reference the allegations set forth above.

       27.     Defendants knowingly caused the transmission of a program, information, code,

 or command, and as a result of such conduct, intentionally caused damage without

 authorization, to the subject computers. Defendants used their unauthorized access to install

 and execute malicious code designed to exfiltrate and misappropriate specific, targeted

 categories of confidential business data stored on the subject computers.

       28.     On information and belief, Defendants purposefully and without authorization

 exfiltrated the aforementioned confidential business data from the subject computers and

 transmitted it to a third-party data repository located outside Plaintiff’s IT network.

       29.     Defendants intentionally accessed the subject computers without authorization,

 and as a result of such conduct, recklessly caused damage.

       30.     Defendants intentionally accessed the subject computers without authorization,

and as a result of such conduct, caused damage and loss.

       31.     Defendants’ conduct caused Plaintiff loss and damage to the subject computers,

which are computer systems within the meaning of 18 U.S.C. § 1030(e)(8) & (11). Defendants’

conduct also caused and is continuing to cause Plaintiff irreparable harm that is not compensable

by monetary damages but rather can only be redressed through injunctive relief.


                                                 7
       Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 8 of 9




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       A.      Entry of judgment in favor of Plaintiff against Defendants;

       B.      An order awarding damages caused by Defendants violations of law;

       C.      Prejudgment and post-judgment interest;

       D.      An order preliminarily and permanently enjoining Defendants, their officers,

agents, servants, employees, attorneys, and affiliated companies, their assigns and successors in

interest, and those persons in active concert or participation with them, from the violations of law

alleged herein, and an order and requiring Defendants and their agents, including service

providers, to preserve, not alter, not distribute or reproduce, and to return to Plaintiff the data

exfiltrated from the subject computers, and any and all logs, forensic artifacts or other evidence

of access to, or acquisition of, data from the subject computers;

       E.      An order awarding Plaintiff its reasonable attorney’s fees; and

       F.      All other additional relief that the Court deems just and proper.




                                                   8
Case 1:20-cv-00032-SMR-SBJ Document 1 Filed 10/12/20 Page 9 of 9




Respectfully submitted,

                             THE WEINHARDT LAW FIRM

                             By /s/ Mark E. Weinhardt _____________________
                               Mark E. Weinhardt                 AT0008280
                               David N. Fautsch                  AT0013223
                               2600 Grand Avenue, Suite 450
                               Des Moines, IA 50312
                               Telephone: (515) 244-3100
                               mweinhardt@weinhardtlaw.com
                               dfautsch@weinhardtlaw.com


                             By /s/ Robert L. Uriarte ______________________
                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                             Robert L. Uriarte (pro hac vice pending)
                             1000 Marsh Road
                             Menlo Park, CA 94025
                             Telephone: (650) 289-7105
                             ruriate@orrick.com

                             ATTORNEYS FOR PLAINTIFF DOE, INC.




                               9
